Blandford, Justice.
The plaintiff in error was convicted in the superior *115court of Fulton county of the offence of murder, and be moved the court for a new trial upon tbe several grounds contained in bis motion, which was refused by tbe court, and be excepted.
The general grounds, as to tbe verdict being contrary to law and tbe evidence and without evidence to support it, seem to us untenable. Tbe evidence introduced by tbe State showed very clearly, as will appear by tbe record, that this was a case of murder. Even tbe statement of tbe accused himself was sufficient to show that this was a case of murder.
Tbe first special ground in tbe motion for a new trial alleges that Bichard II. Clark, tbe presiding judge, bad no authority to bold tbe superior court of Fulton county, or to try movant upon tbe charge preferred against him, tbe said Bichard H. Clark being judge of the Stone Mountain judicial circuit, and Marshall J. Clarke, the judge of tbe Atlanta judicial circuit, at tbe same time holding and presiding over tbe superior court of Fulton county, then in session and engaged in the trial of civil business in tbe room provided by tbe county authorities for tbe superior court; and movant avers that the act of the legislature of Georgia providing for two sections of tbe superior court in counties wherein there is a city of ten thousand inhabitants, and incorporated in section 247(a), (b), (c), (d) and (e), of tbe addenda to the code of Georgia, and acts amendatory thereof, is unconstitutional and void. Article vi, section hi, paragraph i, of tbe constitution of this State, declares : “There shall be a judge of tbe superior courts for each judicial circuit, whose term of office shall be four years, and until bis successor is qualified. lie may act in other circuits when authorized by law.” Tbe eighth paragraph of tbe following section declares that “Tbe superior courts shall sit in each county not less than twice in each year, at such *116times as have been or may be appointed by law.” The act which is called in question by the plaintiff in error is that of September 29th, 1879 (Acts of 1878-9, p. 149), as amended by the act of December 24th, 1888 (Acts of 1886, p. 84), which act is entitled “An act to declare and amend the'laws of this State touching the jurisdiction and modes of procedure in the superior courts in certain cases, so far as relates to counties having therein a city of ten thousand or more inhabitants.” The act of 1879, as amended by the act of 1886, makes provision that two or more judges of the superior court may preside in bank, or that said courts may be held in two or more sections at the .same time by different judges,in any separate rooms in the court-house or at the county-site, as may be convenient; the second section providing for exceptions to the rulings of the judge, and writs of error to the Supreme Court. The original act provides that “all business, and all causes pending or which may be brought in said courts, other than indictments for felonies, which latter are to be tried in the said superior courts in manner and form as heretofore practiced,” shall be embraced within its provisions. This section was amended by the act of 1886 so as to embrace “ all business and all causes, whether civil or criminal, jjending 0r which may be brought in said courts.” We do not think that the act of 1879, as amended by the act of 1886, is in any manner in conflict with the constitution of this State; and therefore the plaintiff in error can take nothing by this ground of his exception. The constitution requires at least two sittings of the superior court in each county, but does not prohibit more sittings to be held, nor does it prohibit two or more sections of the superior court presided over by different judges sitting at the same time, where the interest of the public requires the same .to be done, so that justice shall not be denied to any one. *117Nor is it unconstitutional because it provides for this scheme only for counties containing large cities, the legislature having power to classify in general terms.
The error assigned in the second ground of the motion is as to the conduct of the presiding judge, who, when the prisoner and his family and his counsel were passing from the court-room into an adjoining room to consult, remarked, “This is spectacular.” We do not think this was any ruling or such intimation by the court as would make it a subject-matter of review by this court; and we cannot say whether it was calculated to work the plaintiff in error any injury or not. The third ground of exception complains of certain ■remarks made by the court to £he solicitor-general, as follows: “By the court, ‘Small potatoes, Mr. Hill.’ By Mr. Hill, ‘And few in the hill, your Honor.’ By the court, ‘And stringy at that.’” We do not clearly understand the meaning of these remarks by the court and the solicitor-general, hut this assignment of error is ■subject to what we have already said as to the second ground.
The fourth ground complains that the court committed error in admitting in evidence, over the objection of defendant’s counsel, the contents of a certain note which it was claimed was written by Jessie Bone, the daughter of the accused, to the deceased, Woodward. We think the court ought not to have admitted the contents of this note in evidence, the note having been lost and the witness not having shown any knowledge of her handwriting, either by having seen her write or having had correspondence with her, or having stated that he knew her handwriting. A witness may testify to handwriting if he knows the same, and it matters not how that knowledge may be acquired ; but it is very clear to our minds that he should have that knowledge before he can testify as to the contents of a *118writing which is lost. While we think this was error, we do not think it was such an error as should work a reversal of this case, inasmuch as we áre satisfied that without this evidence the accused would properly have been convicted; and, indeed, we cannot see how the jury could have rendered any other verdict. Were this a close case upon the facts, however, we might be inclined to reverse the judgment, and doubtless would. The case of Smith v. The State, 77 Ga. 705, does not apply to the facts of this case. In that case the witness did identify the letter by a certain blot thereon, which he noticed when he carried the letter to defendant.
The fifth assignment of error complains that the court did not fairly and fully submit all the issues in the case to the jury. We think, upon reading the charge of the judge who tried the case, that he fairly and fully submitted to the jury all the issues involved in the same.
The sixth assignment of error complains of the instructions which the court gave to the jury as to the prisoner’s statement. We think the court might have been content on this subject to have given to the jury the rule laid down by the law; that is, that the prisoner has a right to make a statement, and the jury may give to that statement such force as they may think proper, and may believe the same in preference to the sworn testimony in the case, if they think it be true; but we do not think that the instructions of the court to the jury upon this point injured the plaintiff in error in any way whatever, as he gave in substance the law in charge.
The seventh ground complains that the court erred in charging the jury as follows: “The defendant maintains before you that the homicide was committed in self-defence.” The error complained of is, that the blending together of the terms “self-defence and justi*119fiable homicide” was unnecessary and illegal. In looking at the whole of the charge we are satisfied that the court intended to instruct the jury upon the subject of justifiable homicide, self-defence under our code being the same as justifiable homicide.
Tbe eighth ground of the motion complains that the trial judge erred in charging the jury as to the meaning of “all other instances,” which occurs in that section of the code defining justifiable homicide. We do not think that the criticism upon the charge of the court as implied in this ground of error is well-sustained by the record. We are of the opinion that the court very fairly left it to the jury to say. whether in this case there were “other instances” than those mentioned h; the code, which stood upon a like footing of reason and justice with those specifically enumerated in that section of the code cited by the court, which should he deemed justifiable homicide. We think the court gave a very fair exposition of this section of the penal code.
The ninth, assignment of error is the refusal of the court to give the following in charge to the jury, as was requested in writing by defendant’s counsel: “ If the deceased had been in the habit of visiting the daughter of the defendant at the defendant’s house and there having criminal intercourse with her, and the fact of such criminal intercourse having come to the father, and he killed the deceased for the purpose of preventing further criminal intercourse with his daughter, and such killing was then and there necessary to prevent the deceased from having further criminal intercourse with the defendant’s daughter, then it would be for you to say whether this would be one of those instances enumerated in sections 4331, 4332 and 4333 of the code of Georgia; and if you find such to be the case, then you would be authorized to find the killing to be a justifiable homicide, and the defendant not guilty.” We *120think the court did right in refusing to give this request in charge to the jury, there being no evidence to authorize the same, the evidence being that the accused knew on the night of the homicide that the deceased had visited his daughter, threatened to kill him, went off some distance to procure a pistol, and when the deceased had left his house and had proceeded some distance therefrom, he was shot down by the accused, and from the wounds died. There was not a particle of evidence to show that he killed the deceased to prevent him from having further illicit intercourse with his daughter; so we think the court did right to refuse this instruction.
The tenth ground of the motion complains that the court erred in refusing to give in charge to the jury a request made by the defendant in writing, which is almost identical with the one above quoted. What we have said as to the last ground of error assigned, applies equally to this.
The eleventh ground complains that the court erred in refusing to give the following written request by defendant : “The daughter, so long as she is a minor and resides under her father’s roof, is subject to his control. It is his right, within the bounds of reason, to say who shall or who shall not visit and associate with her there. If a person has been visiting even with her father’s knowledge and without his objection, and the father afterwards ascertained that the purposes of such visits were for the commission of adultery or fornication, or fornication and adultery, he has the right to demand that such visits cease, and to use just such force as is necessary to prevent their repetition. The penal code enumerates certain instances of justifiable homicide, and then in another section sets forth the general provisions, ‘ all other instances which stand upon the same footing of reason and justice, as those enumerated shall *121be justifiable homicide.’ One of the principles of reason and justice on which a homicide can be justified is this: that such homicide was committed as a defence against a serious injury, or to stay its progress. A-father has the right — yea, it is his duty — to protect and defend his daughter against the seducer or the fornicator. So long as the daughter is a- minor and resides under her father’s roof, it is her duty to conform to any reasonable and just regulations he may lay down for guiding her conduct or choosing her associates, and it would be the duty of all other persons to acquiesce in the father’s authority or directions, so far as known, in respect thereto; and if any man should violate this principle for the purpose of seduction or fornication, the father would have a right immediately and swiftly to resort to force for his own and her protection, and to use just so much force as is necessary, and to make such defence complete-and effective, even to slay the aggressor if such killing should be actually necessary for such purpose.” We think what we have already said as to other objections will equally apply to this exception.
The twelfth ground of the motion for a new trial complains that the witness J. M. Wright, over defendant’s objection, was permitted to testify in rebuttal to the defendant’s statement. The witnesses were separated under the statute, but about the time defendant went upon the stand, witness Wright entered the court room and took his seat beside the solicitor-general, remaining there all the while defendant was making his statement; and counsel for the accused contend that the said Wright was rendered incompetent as a witness, especially as in rebuttal to the prisoner’s statement. When witnesses are “put under the rule,” as it is called (that is, when they are separated), and one or more of them should come into the court-room, even *122while other witnesses are upon the stand, and hear what was testified to by them, this court has held that it is discretionary with the court below to allow such witnesses to testify or not. But in this case, where the prisoner came forward and took the stand to make a statement, there was clearly no error to allow a witness who had been put under the rule, but who had entered the court-room and heard this statement, to testify in rebuttal of the same.
The thirteenth ground complains that the court erred in permitting the solicitor-general to propound to witness J. M. Wright, over defendant’s objection, the following question : “ What did he say, if anything, about any struggle, in that statement before the coroner’s jury ?” to which the witness responded: “He did not say they had any struggle; said didn’t have.” The precise objection to this testimony is not stated, and we do not see very readily why the same was error. But we have frequently ruled that objections of this sort to the evidence must state the ground of objection which was urged at the time of its introduction.
The fourteenth ground of the motion for a new trial is subject to the same objection. It complains of the introduction of certain evidence by the witñesses Wright, Q-unn, Bedford, Simpson and others, without stating upon what ground the evidence was objected to.
The fifteenth ground we do not consider, for the reason that the objection to the evidence is not stated; nor, so far as the record discloses, was it stated to the court below.
The sixteenth ground complains that the court erred in refusing to rule out, upon defendant’s motion, the 'answer of the witness Hall as to the contents of the note said to have been written by Jessie Bone to the deceased. We have already disposed of this ground of the motion.
*123The seventeenth ground of the motion complains that the court erred in permitting a certain witness, over defendant’s objection, to testify as to certain matters, it not appearing, however, that the grounds of this objection were stated or urged before the court at the time the testimony was admitted.
These embrace all the grounds in the motion for a new trial; and upon considering the whole ease, we think there was no error on the part of the court below in refusing to grant a new trial. Judgment affirmed.